          Case 1:19-cv-08345-MKV-DCF Document 70 Filed 07/17/20 Page 1 of 11
Plaintiffs Reply Memorandum PO, Page 1


                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHTERN DISTRICT OF NEW YORK
______________________________
SAMANTHA SIVA KUMARAN,                  )
                   Et al                ) Case No: 1:19-CV-08345–MKV-DCF
                            Plaintiffs, ) Judge: Hon Mary Kay Vyskocil
                                        ) Magistrate Judge: Debra C. Freeman
            -against-                   )
                                        ) ORAL ARGUMENT REQUESTED
NORTHLAND ENERGY TRADING, LLC )           ON SECTIONS 1, 2, 6, 7, 10, 12, 23
                   Et al.,              ) AND EXHIBIT A.
                            Defendants, )
______________________________
      PLAINTIFFS REPLY MEMORANDUM TO MOTION FOR PROTECTIVE ORDER
        Pursuant to Local Rule 6.1.(b)(3) Plaintiff files its reply memorandum for a Motion for Protective
Order which incorporates by reference a motion for Preliminary Injunction (ECF52). The primary issue
before this Court is the good cause, competitive harm and direct substantial injury (ECF 54.1 Pg10-13,16-
20, ECF 52.1). Defendants fail to counter argue any of these items, fail to address the competitive harm
and economic injury and therefore fail to meet the burden of proof to show why disclosure is relevant.
Plaintiff has also filed concurrently and referenced there in a Preliminary Injunction (ECF52.1) which
itemizes in detail the standards met of trade secrets under New York Law and the irreparable harm of
publication (ECF52.1 Pg.4-7, Pg.10-13) noting again that Defendants do not counter argue the six factors
relevant for trade secrets nor the argument of direct competitive injury and irreparable harm. Substantial
time and effort went to meet the standards of good cause that are required under FRCP 26(c)(7). Therefore
Plaintiff respectfully requests the Court accept its version in Exhibit 1 for entering a Protective Order
that protects narrowly-defined commercially sensitive and trade secret information specifically including
in the alternative the main Sections 1 and 2, 2.1(ii) and 2.2.A1, B1, B2, C and Exhibit A
        A second important issue is how the Protected Material is distributed and the standards of care
used (consistent with the Restatement of Torts). The purpose of entering a Protective Order, isn’t to protect
“agreements” as the Defendants argue (citing wholly irrelevant case law on “ghost writing”) but to
narrowly protect from disclosure technical information, trade secrets and commercially sensitive
information that would cause competitive harm to competitors in accordance with FRCP 26(c.)(7)..
Plaintiff has explained clearly the information either rises to the level of trade secrets under the
Restatement of Torts or is commercially sensitive, why the information would cause harm, why it gives it
a competitive advantage and how it could destroy its livelihood and business. If Defendants are permitted
          Case 1:19-cv-08345-MKV-DCF Document 70 Filed 07/17/20 Page 2 of 11
Plaintiffs Reply Memorandum PO, Page 2


to include this information in either Court filings (e.g exhibits, affidavits) or disclose it to third parties
irreparable harm would be caused. Therefore Plaintiff also respectfully requests this Court adopt
Plaintiff’s version on how and to whom the materials are disseminated to, and the procedures governing
that disclosure which Plaintiff has separated as key sections in Section 6, Section 7, Section 10, Section
12 and Section 23 which are also of primary consideration of irreparable harm. Plaintiff also requests oral
arguments on those narrow select sections, should it facilitate resolution and to ease the Court.
Defendants fail to proffer a Comparative Document as requested by the Court
        In a preliminary telephonic conference on June 18, 2020, Hon Judge Mary Kay Vysocil directed
the parties to forward a comparative document that clearly delineates [Plaintiffs’ Version] and
[Defendants’ Version], so as to more easily understand and compare the differences and to reduce burden
on the Court. Plaintiff’s had already incurred the time, money, cost and expense to put forward a good
faith showing of good cause justifying its version, the initial motion remained. Defendants’ instead
willfully ignored that directive, and put forward a completely separate version - without a direct
comparison of each party’s position – thereby encumbering both Plaintiff and ultimately this Court from
resolving the differences in positions. Plaintiff objects to this conduct as it is unnecessarily driving up
costs, to what should have been a simple compromise document and showing of good cause. In compliance
with Hon. Judge Vyskocils’ instructions Plaintiff has complied with this Honorable Court’s directives
and put forward a Comparative Documents that clearly itemizes [Plaintiff’s Version] and [Defendant’s
Version] in Exhibits 2-10. Plaintiff would like to facilitate ease of resolution and requests oral argument
on the primary sections so the Court is not further encumbered with understanding the issues, if this Court
feels it more efficient to do so. Plaintiff has attached in Exhibit 1 the final proposed Protective Order.
                                         Key Issues Before the Court
    (i)     Defendant’s Fail to Meet the Burden of Proof that Disclosure is Relevant and Necessary
        Defendant’s arguments fail to meet the burden of proof that disclosure of Plaintiff’s IP and other
commercially sensitive information, such as license fees, costs and royalties, is relevant and necessary.
Courts have determined that once the good cause showing is met, the burden shifts to the party seeking
discovery to establish that disclosure of the confidential information is relevant and necessary. Defendants fail
to offer one counter argument on the (i) economic injury to the Plaintiff if the information was disclosed to
competitors (ii) the foreseeability of the injury and (iii) irreparable harm (ECF54.1 Pg16-20, ECF52.1) Further
they offer no dispute to the arguments of good cause and harm. Defendants stay openly silent to this
Court, that Plaintiff and Defendants are competitors. Nor do they deny the competitive benefit Defendants
          Case 1:19-cv-08345-MKV-DCF Document 70 Filed 07/17/20 Page 3 of 11
Plaintiffs Reply Memorandum PO, Page 3


would gain by harming Plaintiff’s business. The FAC ¶199-202 has made clear an intent to harm. In other
words Defendants sole purpose in not cooperating with this motion, is to find a loophole to harm Plaintiff
with a willful intention to publish and destroy Plaintiff’s business. There is no hardship to Defendants’ to
protect this information now and let the case be heard on the merits at trial. Plaintiff has made the requisite
showing of good cause and direct competitive injury and so the burden of proof lies with Defendants.
Since Defendants’ have failed to meet the burden of proof to show why disclosure is relevant or necessary
(See FourStar) Plaintiff’s narrowly tailored protected material in A1, B1, B2, and C1, for the good cause
and economic injury reasons shown in express detail should be granted without modification.
       (ii) Defendants use of an SDNY Model Order doesn’t address the issues
        Defendants main argument seeks to persuade this Court to inflexibly adopt an SDNY Model Order
– which by design – is not intended to protect trade secrets, because under New York law, trade secrets,
and other commercially sensitive and financial information cannot be protected under a SDNY Model
Order without a showing of good cause. (FRCP26(c)(1)(g) ECF54.1 Pg13-14). That is the reason that
under 2(e) of that same model order (ECF54.2) – allows for litigants to seek protection for trade secrets
and highly sensitive information upon showing of good cause and competitive harm. Defendants’ response
is not substantive in law and makes no attempt even superficially to rebut the deep and rigorous legal
analysis provided in its motion of good cause or competitive harm, and therefore their opposition fails to
meet the standards required. Defendants attempt to sweep away in Pg11-12 in one broad statement that
Plaintiff did not show irreparable harm. This is factually incorrect. Plaintiff filed its PO on June 17, 2020
(ECF52.1) in advance of a conference a significant showing of the necessary legal arguments to show
good cause and direct competitive injury. (ECF 54.1, Section A,B and D).
        Therefore Plaintiff’s motion is standard under what is contemplated by 2(e.) and the case law
included (ECF 54.1). Plaintiff has in fact used a version that is largely adaptive of the SDNY Model Order
and includes all its provisions (ECF54.1 Pg2.) Defendants however attempt to sway the Court to use an
SDNY Model Order “as-is”, does not address the key issues raised in this motion which specifically carve
out for protections of trade secrets and other narrowly defined technical or sensitive information at issue
in this action under a motion of FRCP 26(c)(7) and the associated changes to Sections 2, 6, 7, 10,12, 23.
Defendant’s robotic references to use a Model Order “as-is” is a willful attempt to deny Plaintiff the rights
to the protections to its technical and sensitive information that is has shown good cause to redact including
under FRCP5(e)(2)(1) Therefore Plaintiff respectfully requests the Court disregard the Defendants’ rote
          Case 1:19-cv-08345-MKV-DCF Document 70 Filed 07/17/20 Page 4 of 11
Plaintiffs Reply Memorandum PO, Page 4


references to use a Model Order “as-is”. There is no question that many of the provisions were adopted.
The motion before this Court, is to meet the standards of protection for technology, IP, source code,
software and trade secrets disputes, where Court’s acknowledge the difference in cases where these issues
are prevalent and one party would suffer significant economic injury (ECF 54.1 and FRCP26(c)(1)(g))
        (iii) Defendants Version Ignores the “Elephant in the Room”- Pre-Discovery Material
        More importantly as stated above, Defendant’s version does not address the real issue – the
elephant in the room – which are all the documents, emails and IM’s and other commercially sensitive
information of Plaintiffs’ technical and commercially sensitive information (“Pre-Discovery Materials”)
already in their possession. This Pre-Discovery Material is the information that Defendants have overtly
stated, they wish to include (by summaries, compilations) to make public in this action. (FAC¶ 199-202).
        The foremost issue is an unworkable definition to of “Discovery Material” which does not address
the “Pre-Discovery Material” which is already in their possession that is not exchanged in “Discovery”
but they already have possession of. By excluding this from the definition, they provide a loophole which
they intend to use to not just distribute to competitors, but to include by reference, exhibits, affidavits in
upcoming motion practices, exhibits and affidavits. By overtly failing to include the definitions to include
Pre-Discovery Material in the Protective Order, their proposed draft is unworkable and fails to achieve
the purpose of filing a motion under FRCP5.(2).(e).(1). The real concern, absent drafting issues – is the
protection of the information already in the Defendants’ possession. Therefore, explained simply to the
Court, the key issue in this motion for this Protective Order and associated Preliminary Injunction is
protectability of these “Pre-Discovery Items” that already exist in their location in New Hampshire that
contain and refer to all Plaintiffs intellectual property and could cause significant economic injury if
divulged. This Protective Order can’t have a loophole, that Defendants can run into Court - while we have
a pending motion for a Preliminary Injunction and attach these items, or provide tell-all descriptions of
the software and risk management strategies to competitors that are the “crux” of economic value to
Plaintiff. Therefore Defendants’ proposed draft is unworkable and a red-herring that willfully obfuscates
protection on the Pre-Discovery Materials they have in their possession, so they can find a way to put the
information into the public records and destroy Plaintiff’s business – and further cause competitive injury
to Plaintiff’s information. Defendants’ version attempts to bypass this issues and consists of loop-holes
in all of the edits that go to the heart of protection of the Pre-Discovery material and is universally
unworkable. Defendant’s version also manifestly fails to address the good cause and irreparable showing
            Case 1:19-cv-08345-MKV-DCF Document 70 Filed 07/17/20 Page 5 of 11
Plaintiffs Reply Memorandum PO, Page 5


for a motion under Rule 5(e)(2)(1) and materially fails to provide remotely adequate protections to the
“Pre-Discovery Materials”. The Court is also redirected that the FAC pled malice, where Larkin wants to
use this Protective Order to use this Pre-Discovery information as “leverage” with intent to harm Plaintiff. 1
          The issue of Pre-Discovery information is the real issue that motivated this motion practice, and
is consistent with Defendant’s theme to disenfranchise and adopt as their own Plaintiffs property. This
Protective Order can’t serve as “Go-signal” to carte blanche bypass their obligations to protect trade
secrets. Plaintiff asserts that the real intention here is once it is in the public domain, causing irreparable
harm, Defendants will call it public information and acquire it. It also significantly will increase motion
practice and burden on this Court not addressing now in this Motion how the “Pre-Discovery Materials”
in their possession will be treated.
(iv) Defendants’ version also fails as the financial information of competitor affiliates is not protected
          Plaintiff notes that another key theme of Defendants is to directly harm Plaintiff’s affiliates and
beneficiaries (ECF54.1 Pg29-32 ) that are direct competitors, by divulging those affiliates commercially
sensitive financial information. Defendants do not deny they are Competitors of Plaintiffs (CTA) and
(CTA/CPO). Defendants do not even try to refuse that Plaintiffs affiliates are direct competitors.
Tellingly, Defendants motion is vacuous and devoid of legal argument to defend that protections are
related to highly competitive information and used against direct competitors (See ECF54.1 Pg.16-21)
Defendant’s motion is also devoid of mention competitive harm. This intention is clear in their deletion
of PO 23¶(g) and ¶12.(1) which are material protections from Competitors. Their failure to even
acknowledge competitive harm, is a material admission that not only do they not deny the parties are
Competitors, but they willfully delete material provisions assisting the Court in definitions of
Competitors’ ¶23(g), and material procedures restricting disclosure to Competitors ¶12.(1), support the
assertion of a willful desire to cause competitive harm, with malice, ill-will and bad faith.
           By wantonly excluding protections to Plaintiff’s affiliates, Defendants’ version again seeks to
achieve in drafting loopholes a subliminal motivation to cause harm to make public sensitive financial
information of its direct competitor Nefertiti entities, a competing CTA and CPO. It should be noted, that
Defendants do not even brief the Court or argue against the express provisions they agreed to in the
Settlement that the protections inure to the benefit of Kumaran’s affiliates. Therefore Defendants’ version
fails as it does not make explicit it also applies to affiliates (as was intended in the SA) and directly


1
    See FAC199-202, ECF54.1 Section C.
          Case 1:19-cv-08345-MKV-DCF Document 70 Filed 07/17/20 Page 6 of 11
Plaintiffs Reply Memorandum PO, Page 6


competing commercially sensitive information. draft and oral agreements of equity and membership
stakes of Nefertiti. Their proposed Protective Order is again a red-herring. What is at stake and what
Defendants’ real motivation is make public those Nefertiti’s operating budgets that reveal equity stakes,
and membership information, as well as ownership and control of Plaintiff’s affiliates to harm Plaintiff.
(PO C.2, ECF54.1 Pg.29-32). Plaintiff has also made showing of harm and the necessary harm to secure
protection. Further, as extensively pled in the brief, Plaintiff has shown direct competitive interest an
argument that Defendants are baldly vacant in countering. Defendants’ proposed version therefore fails
in the outset. In the alternative, Nefertiti entities should be granted leave to intervene to protect their
information. However since the protection of affiliates and beneficiaries is expressly agreed to and
contemplated by the parties (ECF54.1, ECF52.3) this should be unnecessary and would increase cost,
burden and time to the proceeding, as direct affiliates interests are already intended beneficiaries under
protection under the Settlement and NDA, and Kumaran shared the information about affiliates.
        (v) Another Significant Loophole - Non-Disclosed mean Non-Public The other white-wash that
Defendants intend to use, is to create ambiguities in the meaning and definitions upheld by standards in
this Court for the meaning of non-disclosed in the Model Order. SDNY case law has made clear that
previously non-disclosed means previously non-public (ECF54.1 Pg4, Pg9-10, NY v Activas) Plaintiff’s
clarification language in 2.1.(ii) is material. Defendants’ have already stated they mis-interpret previously
non-disclosed means previously non-public which again would create a loophole to implement a futile
Protective Order for them to consider “Pre-Discovery Material” un-protected and make it public. This
would cause irreparable harm as this ambiguity would then wrongfully release the commercially sensitive
and technical information, already in Defendants’ possession for them to claim it was already “disclosed”
to them and therefore is now without protection (They also argue that this Protective Order relieves them
of all their obligations under the Settlement and NDA.) This then would give them the authorization to
publish. This ambiguity is material, and needs to be addressed. Defendants make no counterargument to
this point. This provision under 2.1(i) is materials.
                         B - Defendants’ Case Law is Irrelevant to this Motion
        Defendants rest their motion on a handful of cases, none of which are relevant to the good cause
and economic injury at hand and fail to meet the burden of proof that to show why disclosing their
competitors information is relevant and necessary (See Id Four Star ECF54.1 Pg.15). Plaintiff also has
not responded to over 9 pages of discussion and unnecessary discussion of frivolous filings of emails
            Case 1:19-cv-08345-MKV-DCF Document 70 Filed 07/17/20 Page 7 of 11
Plaintiffs Reply Memorandum PO, Page 7


which are wholly irrelevant to the Court’s analysis of the good cause and irreparable harm that are being
presented. 2
 (i)    Defendant’s Case Law on Ghost Writing in Under Seal is Wholly Irrelevant
         Defendants primarily rest their legal argument on a single case law related to “ghost writing”.
(ECF58, Pg.11-12). The case law on “ghost writing” is wholly irrelevant to a case on protecting trading
strategies and technical computer information. Defendants are vacant in their response in providing any
relevant cases related to protecting software, computer source code, trading strategies and technical
information. Unlike this “ghost writing” case Plaintiff has made a specific showing of particular harm,
itemizing in great deal, how the trade secrets meet the standards governed by the six factor test under the
Restatement of Torts (ECF52.1) and itemizing in detail the direct competitive and economic injury. This
case has no parallel to technical computer software (with a showing of good cause and irreparable harm)
and a person who hid that she was a ghost-writer. The facts in the “ghost writing” case also are not
comparable as the Courts decision was because of a failure to make an on the record showing of
competitive harm and economic injury. Court stated “ Defendants’ specific failure to show specific
instances of harm”. These facts are overcome here, as Plaintiff did make extensive and specific showing
of instances of harm. (ECF 54.1 Pg.13-21. ECF 52.1 Pg.10-13).
 (ii)    Defendants’ use of Lugosch and In re NY Times do not Apply to the Motion at Hand
         The case law used by Defendants in both Lugosch and New York times are broadly due to the First
Amendment and rights of public interest in cases related to newspapers – which in general largely relates
to freedom of speech in public newspapers 3 and is of no direct relevance to the matters before this Court,
in the sealing of sensitive financial documents, technical computer reports and trading strategies that are
routinely held trade secret by private litigants engaged in highly competitive businesses, such as trading
and software licenses, and higher order values of direct competitor access. (See ECF54.1 Pg.18-19) See
e.g. Fieldturf, Doskocil Cos.,).As indicated in Plaintiff’s memo Courts have routinely distinguish those
sorts of cases where competitive harm can accrue and also permitted restriction of commercially sensitive
information. (ECF 54.1 Pg19) Once again Defendants do not contradict any of the Plaintiff’s key facts on

2
  They were included to continue for what appears to be another chance of ad-hominem attacks on Plaintiff’s character for no reason- and
an ongoing mis-categorization of one-sided dialog and one-sided hearsay. Therefore the disproportionate filings of extraneous, emails in
Exh 3-14, over 100 pages are unnecessary are irrelevant, burdensome and fail to assist the Court in the relevant analysis of good cause and
economic harm. The main pertinent fact is Defendants only provided a redline on June 16, 2020 after stalling for six months to cooperate.
3 Notwithstanding the presumption of access under both the common law and the First Amendment, the documents may be kept under seal

if "countervailing factors" in the common law framework or "higher values" in the First Amendment framework so demand. Since we have
concluded that the more stringent First Amendment framework applies, continued sealing of the documents may be justified only with
specific, on the- record findings that sealing is necessary to preserve higher values and only if the sealing order is narrowly tailored to
achieve that aim. In re New York Times Co., 828 125 F.2d
             Case 1:19-cv-08345-MKV-DCF Document 70 Filed 07/17/20 Page 8 of 11
Plaintiffs Reply Memorandum PO, Page 8


(a) the economic injury and (b) the competitive and market place harm that makes a specific showing of
harm that justifies protection under FRCP 26(c)(7). Therefore since Plaintiff has met its burden to show
good cause and specific economic injury the burden of proof falls on Defendants (See Id Fourstar) citing
case law that is irrelevant to the showing of competitive harm for technical software does not meet that
burden, This Court should also note the inconsistencies in Defendant’s own arguments for version of a
PO. Defendants have attempted to strike reference to Lugosh in PO ¶13 and ¶6.1 thereby setting a double
standard for their own mass designations. When it comes it the protections of their own information (See
Def. PO ¶ (2(f), ¶2(g)) they fail to make one showing of good cause or competitive value and yet they
attempt to create for themselves, no standards of protections and delete Lugosh so that they can make mass
indiscriminate redactions. (See Exh1, ¶13) Plaintiff therefore objects to Defendants additions which have
no showing of good case at the end of ¶2(f) or ¶2(g).
(iii)      Defendants use of Aioi Insurance Does not Apply to the Motion at Hand Again, Defendants use
of Aioi is also not relevant to the protecting of trade secrets, or technical information, nor the commercially
sensitive information, or related to license fees, non-public equity and ownership stakes of CTA/CPO, and
royalties. Plaintiff is also not trying to protect generic terms in “agreements”. This is also exemplified
with the fact that Plaintiff already filed on the docket the NDA, EULA and the Settlement. 4 Plaintiff is
narrowly requesting the ownership and control stakes of non-public financial information, license fees,
trading royalties, operating budgets and costs of developments to be redacted. (See PO ¶2.2 C1) Therefore
Defendants’ use incorrect terminology in this case law related to “agreements”. Specifically Plaintiff seeks
to protect commercially sensitive documents that would disclose control and equity information of its
affiliates (a competitor CTA/CPO), the operating budgets, ownership and control, equity stakes, license
fees, costs of development and trading royalty information. 5
            Defendants misconstrue Plaintiff’s argument. Plaintiff is not arguing that “the mere existence of
a confidentiality agreement” merits sealing. To the contrary, Plaintiff has made specific showings of harm
on narrow pieces of information on both (a) the competitive injury that would be harmed (b) the nature of
competitive value and how Plaintiff derives independent economic value from each of the information
and (c) the irreparable harm (See ECF52.1, ECF 54.1). Further, Plaintiff, took the extra measures, to also
plead how the information is covered under NY Law, Restatement of Torts, and in the case of trading


4
    See ECF 52.2, 52.3, 52.4).
5
    See ECF54.1, Pg28-32
             Case 1:19-cv-08345-MKV-DCF Document 70 Filed 07/17/20 Page 9 of 11
Plaintiffs Reply Memorandum PO, Page 9


information, how the information is not only protected under the CEA (ECF52.1 Pg.7-9). It also applied
the necessary standards to justify the protection of non-public financial information, equity stakes, and
ownership and control of the affiliates. (ECF54.1 Pg28-32) Since Plaintiff has made on the record specific
showing, the burden of proof moves to Defendants. Defendants have failed to meet the burden to persuade
this Court, why publishing Nefertiti’s (its competitors) confidential financial information, ownership and
control and equity information, would serve a higher value – other than serve their own willful intention
to destroy and harm their competitor’s business. Therefore Plaintiff’s categories A1, B1, B2 and C1 should
remain. Aioi in fact supports that once Plaintiff has made a showing of good cause and higher value interest
to prevent direct competitive injury and irreparable harm protection is granted. 6.
           (iv ) Defendants’ reliance on Elsevier is misplaced. Defendants use of Elsevier also does not
apply to the facts and factors pled by Plaintiff in this action. Plaintiff has fully recognized and met the
New York standards and Restatement of Torts related to protections of trade secrets and has met each and
every one of those six factors. The clear distinction between DRE case (Elsevier) and Plaintiff’s motion,
is that DRE’s motion failed because the Court stated “ The only factor under New York law that DRE does
address is the third—the extent of measures taken to safeguard the information.” (Emphasis added).
Therefore Defendants include only one of the six factor test used by Second Circuit to determine the
validity of the trade secrets. This is distinct from Plaintiff’s motion, because Plaintiff has pled all six
factors and furthermore Defendants do not raise any objection to the validity of those six factors. Plaintiff’s
motions carefully addresses (a) the extent to which the information is known outside of [the] business; (b)
the extent to which it is known by employees and others involved in [the] business; (c) the extent to which it
is known by those within and outside the business (d) the value of the information to [the business] and [its]
competitors and (e.) the amount of effort or money expended by [the business] in developing the information;
                                                                                                                   7
(f) the ease or difficulty with which the information could be properly acquired or duplicated by other.

           The FAC expressly states Larkin knew the value of the information, as he retained Plaintiff as he could
not build it himself (FAC¶6-9, ECF54.1,Pg11-12 and ECF52.1Pg6-9) and he had reviewed dozens of other
vendors and the program was unique FAC¶75. Therefore in direct contradiction of Elsevier, Plaintiff has
expressly included definition of the “contours” of a trade secret: the information’s value, the extent to
which it is known by those within and outside the business, the amount of effort or money spent to develop


6
    See ECF54.1Pg16-19. ,ECF52.1,Pg.10-12 (See Caselaw Pg18-19 limiting disclosure due to competitive advantage.
7
    See FAC¶4-17, ¶42-58, ¶128, ¶229-232, ECF52.1Pg.6-7, Pg8-9 ECF54.1 Pg.16-19)
          Case 1:19-cv-08345-MKV-DCF Document 70 Filed 07/17/20 Page 10 of 11
Plaintiffs Reply Memorandum PO, Page 10


the information, and the ease with which the information could be acquired or developed by outsiders.
The Court should take note, that Defendants’ fail to make any rebuttal, and do not deny the Plaintiff met
the comprehensive pleading of all six factors, (a)-(f). Defendants case law therefore does not meet the
burden of proof now on them, to show why publication of its competitors’ Plaintiff’s trade secrets that
give it substantial competitive advantage in the industry is relevant and necessary (See FourStar Id). Their
response supports their ongoing theme to disenfranchise Plaintiff’s valuable trade secrets items that have
allowed them to be unjustly enriched millions of dollars. At the heart of this litigation, Plaintiff disclosed
risk management, trading and hedging strategies which Defendants’ admitted they could not develop
themselves – knew they were valuable – were borne from significant cost and investment - have always been
protected under NDA’s and measures that gave Plaintiff an extremely competitive advantage – enough so that
Larkin himself was willing to invest Two Years capital to launch a hedge fund because the programs and risk
managements and trading techniques derived substantial value – and now seeks to destroy as revenge.
        (v) Defendants’ use of Wells Fargo Bank does not apply to the Motion at Hand Defendants rely
upon Wells Fargo underlined text to try to persuade this Court that the existence of a confidentiality
agreement does not deny presumptive public access, again fails, as in this case Battenkill failed to show
competitive harm. These facts to not apply to Plaintiff’s motion as Plaintiff did show good cause and
direct competitive injury which Defendants failed to counter. (See ECF54.1 Further the Wells Fargo case,
supports the need to show competitive harm by stating “This submission provides no insight into, inter alia, how
disclosure of the reinsurance agreement would cause competitive harm to Battenkill or its corporate affiliates, or how

disclosure would prejudice Battenkill and its corporate affiliates in “pending litigation.”(See Wells Fargo ID) Plaintiff on

the other hand did extensively plead competitive harm, direct injury especially in the CTA, CPO and
hedge fund industry. Therefore Plaintiff’s motion directly contradicts the arguments in Wells Fargo. The
Court should duly note Defendants’ motion is devoid of one counter argument about competitive harm
and is vacantly silent on the fact the parties are competitors. This case law fails in its entirety because
Plaintiff did make the requisite very clear showing of “competitive harm”.
(vi) Defendants own last-minute additions to add new categories of their own commercially sensitive
protections failed to meet their own standard of showing of good cause,
        Plaintiff objects that in Defendants proposed version, without any showing of good cause and
irreparable injury, Defendants try to slip in one-sided language that “name and agreements with their broadly
defined vendors, brokerages, FCM’s, customers” are to held to the high standards of commercially sensitive.
Respectfully the Court should not permit differential standards of inconsistencies of law where by (a)
          Case 1:19-cv-08345-MKV-DCF Document 70 Filed 07/17/20 Page 11 of 11
Plaintiffs Reply Memorandum PO, Page 11


Defendants argue in Wells Fargo that “agreements” are not confidential without good cause, and then they
seek to make agreements themselves protected and (b) Defendants failed themselves to make a showing of
good cause. 8 A1, B1, B2, C1 have met the requisite standards. Defendants 2(f) last sentence and 2(g) last
sentence has not.
For the foregoing reasons Plaintiff’s Motion and language for Protective Order should be granted.
Respectfully submitted,


//SSK//
Samantha Siva Kumaran




8
  Defendants again are Judicially Estopped from arguing Wells Fargo case law against something in Plaintiff’s motion and
then – quickly trying to slip past the Court – without justification their own agreements
